Citation Nr: 0007185
Decision Date: 03/16/00	Archive Date: 09/08/00

DOCKET NO. 98-08 766A              DATE MAR 16, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to an effective date earlier than January 22, 1992, for
the grant of service connection for post traumatic stress disorder.

REPRESENTATION

Appellant represented by: To be clarified

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel 

INTRODUCTION 

The veteran served on active duty from April 1969 to September
1970.

This matter comes before the Board of Veterans' Appeals (Board or
BVA) on appeal from a decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Buffalo, New York.

REMAND

A review of the record reflects that the veteran appointed the
Disabled American Veterans as his representative in April 1992 (see
VA Form 21-22). In March 1996 he retained Robert J. Maranto, Jr.,
attorney-at-law, as his representative. In February 1999, Mr.
Maranto informed the RO that he no longer represented the veteran.
In April 1999 correspondence was received from the Disabled
American Veterans. In view of these facts, the Board is of the
opinion that additional development is required

In order to ensure the veteran's right of due process, the case is
Remanded for the following:

1. The RO should request the veteran to clarify whether he is being
represented in his current appeal. The RO should @sh the veteran
the appropriate form regarding the appointment of a service
organization as his representative. The RO should offer the veteran
any assistance he might need regarding this matter. He should also
be informed that he has the opportunity to submit additional
evidence and arguments in support of his claim.

2. Thereafter, the RO should ensure that the representative, if
appointed by the veteran, has had the opportunity to review the
veteran's claims folder and make a presentation on behalf of the
veteran in conjunction with his current claim.

- 2 -

Thereafter, the case should be reviewed by the RO. If the benefit
sought is not granted, all appropriate procedural actions should be
followed. The case should then be returned to the Board for further
appellate consideration. The purpose of this Remand is to ensure
the veterans right of due process and the Board implies no
conclusion, either legal or factual by this action.

The appellant has the right to submit additional evidence and
argument on the p matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO  The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 - 


